Mestbezat, J.,
dissenting:
It will be observed that the majority of the court agrees with the court of quarter sessions in refusing the application for an amendment of the petition for the license, and thereby reverses *277the judgment of the Superior Court on that question. This result accords with all the prior decisions of this court, and of the well-considered cases of the quarter sessions throughout the state.
This court, however, affirms the judgment of the Superior Court on the ground that no amendment of the petition was necessary, and that the application in its incomplete form was sufficient to warrant the quarter sessions in granting the license. In other words, the majority of the court holds that a license may be granted on a petition which omits the averment of some of the facts which the statute declares it “ shall contain.” This position of the court, in my judgment, cannot be sustained, either on principle or by precedent. It is at variance with the settled practice of every license court of the state. It also violates that provision of sec. 13 of the act of March 21,1806, 1 Purd. 77, which provides that “ in all cases where .... anything is directed to be done by any act or acts of assembly of this commonwealth, the directions of the said acts shall be strictly pursued.”
The Act of May 13, 1887, P. L. 108,1 Purd. 1226, requires the applicant to file a petition and the facts which it shall contain are required by section five to be set out in ten separate and distinct paragraphs. The section provides in its ninth paragraph, inter alia, as follows: “ Said petition shall contain .... Ninth. The names of no less than two reputable freeholders of the county where the liquor is to be sold, who will be his, her or their sureties on the bond which is required, and a statement that each of said sureties is a bona fide owner of real estate in said county worth, over and above all incumbrances, the sum of two thousand dollars, and that it would sell for that much at public sale, and that he is not engaged in the manufacture of spirituous, vinous, malt or brewed liquors.” The petition presented to the quarter sessions to obtain this license omitted to state the names of two reputable freeholders of the county who would become sureties on the bond which the licensee is required to give. The effect of this omission, as correctly held by the majority of the court, was to leave out of the petition all the facts which the ninth paragraph of section five declares it shall contain. Ten days after the day fixed by rule of court for the hearing of the applica*278tion, the applicant ashed leave to amend his petition “ by writing therein in paragraph nine, the names of his sureties, to wit: H. S. Swarner and A. C. Sterner.” This was refused by the quarter sessions and its action is approved by this court. But this court holds'that the license should have been granted on the petition as it was filed, notwithstanding it failed to set forth the facts required by the ninth paragraph of section five of the act of 1887. It will be observed that it is the positive mandate of the statute that the names of the bondsmen and the other facts stated in paragraph nine shall be set forth in the petition. These are facts which the statute imperatively requires the applicant to include in his petition. They are, therefore, jurisdictional facts and their omission from the petition is fatal to the application. If an applicant may neglect or refuse to include in his petition the facts required by the ninth paragraph of the fifth section of the act, he may omit any other facts which the statute requires he shall state in order to confer authority on the quarter sessions to grant the license. So far as it affects the question here involved, it is wholly immaterial what purpose actuated the legislature in requiring the names of the bondsmen and the other facts mentioned in the paragraph to be inserted in the petition. It would not be difficult to show, if necessary, that it is a wise provision and that there are abundant reasons why they should be included in the petition. But it is sufficient to say that the law which authorizes the court to grant the license — and in the absence of a statutory provision no license can be granted in this state — requires the applicant to file a petition, and positively and unequivocally says that “ said petition shall contain ” the facts set out in paragraph nine of section five of the act of 1887.
I regard this decision of the court as most unfortunate. It strikes down the plain requirements of the statute which the legislature, in obedience to the sentiment of the state, enacted, as its title shows, “ to restrain and regulate the sale ” of intoxicating liquors. Step by step the people of the commonwealth, through their representatives, have imposed greater restrictions upon the sale of liquors, and the settled policy of the state, as shown by the legislative enactments upon the subject, has ever been “ to restrain ” the liquor traffic. The present law is the most stringent legislation enacted since we became a *279commonwealth. Recognizing the unquestioned evils of intemperance and desiring to abate them, as far as possible, the act provides certain specific and stringent regulations, deemed necessary to carry out the purpose in view, with which the applicant must comply before he can be authorized by the court to engage in the traffic. It also imposes severe penalties upon those who sell or furnish liquors contrary to its provisions. In the face of this legislation and its obvious purpose, this court by its decision annuls the imperative command of the statute and thereby defeats the clearly expressed will of the people of the commonwealth. This is not judicial interpretation; it is the assumption by the court of legislative authority which has been conferred by the constitution solely upon another and co-ordinate branch of the government. It in effect repeals one of the most wholesome provisions of a statute ordained for the purpose of regulating a traffic which, uncontrolled, is subversive of the morals of the people and endangers the peace and good order of the commonwealth.
I would reverse the judgment of the Superior Court, and affirm the order of the court of quarter sessions refusing to grant the license.
I join in this dissent. Potter, J.